DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9-11, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gedcke (US 2016/0209055 A1).

    PNG
    media_image1.png
    1135
    1722
    media_image1.png
    Greyscale

Regarding Claims 1, 4-5, 9-11, 14-15 and 19-20, Gedcke discloses a heating, ventilation, and air conditioning (HVAC) unit comprising a heating system, the heating system comprising: an array of heat exchanger tubes (see 200/206) attached to a first side of a heat exchanger panel (160); and a burner assembly (118) attached to a second side of the heat exchanger panel, the burner assembly mounted to the heat exchanger panel by at least one tab (170); wherein the at least one tab is attached to a side bracket (162/163) of the burner assembly; wherein the at least one tab mounts the burner assembly to the heat exchanger panel on an inner side of the burner assembly (i.e. the side defined by 162/163; or in the alternative the side defined by 166/167) and wherein a different fastener mounts the burner assembly to the heat exchanger panel on an outer side of the burner assembly (i.e. the side defined by 162/163; or in the alternative the side defined by 166/167; see also para. 0055 which states: “A fastener, such as a screw, a bolt, or the like may be inserted into the vestibule attachment hole 174 and a corresponding attachment hole 178 in the vestibule panel 160 for securing the first and second mounting brackets 162, 166 to the vestibule panel 160.” NOTE, both the inner and outer side comprise a tab 170, the other of the tabs 170 may also comprise the claimed “different fastener”); wherein the burner assembly is partially enclosed by a side panel, a top panel, and an induction fan (see Fig. 2 which depicts the burner assembly partially enclosed by a side panel, a top panel, and an induction fan); wherein the burner assembly comprises: an array of burners enclosed within a burner support (see Figs. 11 & 12 which depict an array of burners enclosed within a burner support); an inner side bracket (i.e. the side defined by 162/163; or in the alternative the side defined by 166/167) attached to a first side of the burner support, wherein the at least one tab (170) extends from the inner side bracket; and an outer side bracket (i.e. the side defined by 162/163; or in the alternative the side defined by 166/167) attached to a second side of the burner support.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gedcke.
Regarding Claims 2 and 12, Gedcke discloses wherein the at least one tab (170) fits into a hole (172) in the heat exchanger panel (160). However, Gedcke does not disclose that said hole comprises a slot.
Nonetheless, a slot is simply an elongated hole, therefore it would have been an obvious matter of design choice to modify Gedcke wherein said hole comprises a slot and said tab is complimentarily shaped to mate with said slot, since applicant has not disclosed that a slot, as opposed to a hole, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the hole and complimentarily shaped tab disclosed by Gedcke.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gedcke.
Regarding Claims 3 and 13, Gedcke discloses wherein the at least one tab (i.e. interpreted as meaning one or more tabs 170) slides into a front slot (172) of the heat exchanger panel and a side slot of the heat exchanger panel (Note: the claimed “side slot” is interpreted as simply another slot which is differently named since the term “side slot” does not impose any structural relationship between the claimed “front slot” and the “side slot”; furthermore see para. 0055 of Gedcke which states: “Any number of alignment and support protrusions 170, vestibule attachment holes 174, and/or burner box attachment holes 176 may be used. A fastener, such as a screw, a bolt, or the like may be inserted into the vestibule attachment hole 174 and a corresponding attachment hole 178 in the vestibule panel 160 for securing the first and second mounting brackets 162, 166 to the vestibule panel 160.” Therefore a first tab 170 slides into a front slot 172 and another tab 170 slides into a side slot, meaning another slot mated with another one of the tabs 170).
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gedcke.
Regarding Claims 6-7 and 16-17, Gedcke does not disclose wherein the at least one tab comprises an upper tab and a lower tab; wherein the upper tab fits into an upper slot of the heat exchanger panel and the lower tab fits into a lower slot of the heat exchanger panel.
Nonetheless, Gedcke further discloses at para. 0055 that “Any number of alignment and support protrusions 170, vestibule attachment holes 174, and/or burner box attachment holes 176 may be used… Other components and other configurations may be used herein.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gedcke wherein the at least one tab comprises an upper tab and a lower tab; wherein the upper tab fits into an upper slot of the heat exchanger panel and the lower tab fits into a lower slot of the heat exchanger panel, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. DUPLICATION OF PARTS: MPEP 2144.04 (VI-B). Furthermore, a slot is simply an elongated hole, therefore it would have been an obvious matter of design choice to modify Gedcke wherein said hole comprises a slot and said tab is complimentarily shaped to mate with said slot, since applicant has not disclosed that a slot, as opposed to a hole, solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the hole and complimentarily shaped tab disclosed by Gedcke.
Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image2.png
    528
    732
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    788
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    1503
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799